UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6441


MAURICE EDWARD THOMPSON,

                     Petitioner - Appellant,

              v.

LENOIR COUNTY COURTHOUSE,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-hc-02317-BO)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Maurice Edward Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Edward Thompson filed a notice of appeal in this pending 28 U.S.C.

§ 2241 (2012) action. He failed, however, to properly “designate the judgment, order, or

part thereof being appealed” as required by Fed. R. App. P. 3(c)(1)(B). Although he

stated in his notice of appeal and informal brief that he wished to appeal orders entered

on August 23, 2018, November 9, 2018, and March 6, 2019, there are no corresponding

orders on or near those dates on the district court’s docket.

       Because it is impossible for us to ascertain the judgment or order that Thompson

wishes to appeal, we deny leave to proceed in forma pauperis and dismiss the appeal for

lack of jurisdiction. See Jackson v. Lightsey, 775 F.3d 170, 176-77 (4th Cir. 2014). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




                                              2